HARDY, Judge.
This is an expropriation suit in which the plaintiff made total deposits of $1,950.00 for the taking of a tract of land of slightly less than one and one-half acres in connection with the construction of Interstate Highway 1-20. Defendant claimed an increase in value to the sum of $5,250.00. After trial there was judgment in favor of defendant in the sum of $3,487.50, from which he has appealed. Plaintiff has answered the appeal, praying for a reduction to the sum of $1,950.00.
The opinion of the trial court clearly analyzed the testimony of all the witnesses and concluded by averaging the front foot values, testified by experts for both parties at from $32.50 to $35.00, at $33.75. In addition to this value, on a frontage of 90 feet amounting to $3,037.50, the court allowed the sum of $450.00 representing the balance of a sign rental on the property for the unexpired period of the lease therefor.
We find the total value of $3,487.50, less the amounts heretofore deposited by plaintiff, to be correct, and, accordingly, the judgment appealed from is affirmed at appellant’s cost.